128 Mich. App. 259 (1983)
340 N.W.2d 91
HIERHOLZER
v.
SARDY
Docket No. 67551.
Michigan Court of Appeals.
Decided August 17, 1983.
Eli Friedman, for plaintiff.
Stalburg, Bean & Laritz, P.C. (by Ralph Musilli), for defendants.
Before: V.J. BRENNAN, P.J., and WAHLS and M.E. DODGE,[*] JJ.
PER CURIAM.
Plaintiff appeals as of right from the trial judge's judgment of dismissal after a bench trial.
The plaintiff testified that she and defendant John Sardy began living together in July, 1970. In 1975, the couple decided to purchase a house. Both plaintiff and defendant John Sardy contributed *261 one-half of the $10,000 down payment. Plaintiff also testified that one year later John Sardy promised to give the home to her in exchange for her work in his store. Plaintiff had been working in the store from 1970 and continued to do so until 1977. Plaintiff received no compensation for her services. In addition, although the plaintiff and John Sardy never married, he was the father of a child born to the plaintiff in 1975. John Sardy denied living with the plaintiff, although he admitted that he was the father of her child. He also denied any agreement to give the house to the plaintiff. He testified that he bought the house with $10,000 cash obtained from his father and the deed to the house is presently in the name of his mother, defendant Elizabeth Sardy. In her complaint, plaintiff prayed for an order for conveyance of the property pursuant to the agreement.
At the close of proofs, the trial judge made his findings of fact on the record, which are summarized as follows:
1. Plaintiff was telling the truth insofar as she had contributed $5,000 to the down payment and she and defendant John Sardy had an oral agreement for plaintiff to take the home and defendant to have the hardware business.
2. John Sardy's testimony was incredible and evasive to the point of perjury.
3. Defendant John Sardy had disposed of title to the home via his mother (defendant Elizabth Sardy) "for the purpose, obviously, of avoiding the consequences of this litigation".
4. Plaintiff and defendant John Sardy were living together, had sexual relations, and "begot a child".
The trial judge dismissed the case based on the following legal conclusions:
*262 "The court is of the opinion that despite its findings of fact in her behalf that absent this rule of the court of equity, the court is of the opinion she does not have clean hands. That a woman or a man who lives with someone and commingles their funds in the State of Michigan, as yet there is no authority to the effect that they have any rights whatsoever in the property of the other. If this were a divorce action and the court had jurisdiction under divorce there is no question that a fair property settlement would demand the court find what she should have. But because of her lawful disability  they were not common-law husband and wife, they were not lawful husband and wife  the court has no business taking jurisdiction.
"For those reasons the cause is dismissed. The court will sign an order to that effect."
The trial judge signed an order which stated:
"The above entitled action having been tried by the court without a jury, and the court having concluded that based on the factual findings herein that the plaintiff is entitled to the relief prayed for in her complaint, but the court having further found that the plaintiff does not have clean hands or standing in a court of equity because of her cohabitation with the defendant at the time of the accruing of plaintiff's cause of action, therefore,
"It is further ordered and adjudged that plaintiff's cause is dismissed with prejudice and without costs to either party."
We first hold that the trial judge's findings of fact are supported by the record. We further hold that the trial judge erred in his application of the law to this case. "[T]he existence of a meretricious relationship does not render all agreements between the parties illegal." Carnes v Sheldon, 109 Mich App 204, 211; 311 NW2d 747 (1981). "The doors of courts are not closed to people who lead immoral lives when contracts between them untainted *263 with illegality or fraud are involved." Burns v Stevens, 236 Mich 447, 453; 210 NW 483 (1926). In Tyranski v Piggins, 44 Mich App 570, 573-574; 205 NW2d 595 (1973), lv den 389 Mich 793 (1973), the Court stated:
"Neither party to a meretricious relationship acquires, by reason of cohabitation alone, rights in the property accumulations of the other during the period of the relationship. But where there is an express agreement to accumulate or transfer property following a relationship of some permanence and an additional consideration in the form of either money or of services, the courts tend to find an independent consideration.
"Thus, a plaintiff who can show an actual contribution of money, pursuant to an agreement to pool assets and share accumulations, will usually prevail. Services, such as cooking meals, laundering clothes, `caring' for the decedent through sickness, have been found to be adequate and independent considerations in cases where there was an express agreement." (Footnotes omitted.)
Thus, the trial judge erred in dismissing plaintiff's claim on the basis that she does not have clean hands or standing because she cohabited with John Sardy. We fail to see why defendants should prevail; if we use the same reasoning as the trial judge, defendant John Sardy "does not have clean hands" either. The cohabitation of the parties is irrelevant in this case to the issue of whether a contract existed between them except insofar as it has bearing upon the weight to be given their testimony. Burns, supra, p 452. In this case, there was an agreement between the parties that the plaintiff would receive the home. Also, the agreement was supported by valuable consideration; namely, the services performed by the plaintiff on behalf of John Sardy's business over a period of *264 years. Further, the plaintiff contributed $5,000 toward the purchase of the home. Therefore, we reverse the judgment of the trial judge and grant to plaintiff the relief prayed for in her complaint regarding the house.
Reversed and remanded for entry of an order consistent with this opinion.
Costs to plaintiff.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.